The petition for a rehearing is denied. In view, however, of the application for modification of the opinion filed herein by one Thomas McConnell, claiming to be an "heir" of deceased within the meaning of the will, *Page 72 
and in order that he and others similarly related may not be prejudiced by anything said in the opinion, the last paragraph of the opinion is hereby amended to read as follows:
"If the heirs are to be determined as of the date of the termination of the life estate, as we think is the proper construction of the will, in so far as the record before us shows such claimants constitute the whole of the heirs to whom such realty is given."
Angellotti, C. J., Shaw, J., Olney, J., Lawlor, J., and Lennon, J., concurred.
Wilbur, J., dissented from order denying rehearing.
Sloane, J., was absent.